DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 10,356,411. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/544,244 Claim 1
U.S. Patent No. 10,356,411 Claim 1
A method for decoding a transform block, comprising:
A system for decoding video, comprising:
decoding a first group of coefficients of the transform block using a first scan order, wherein the first group consists of first coefficients of a first row along a first edge of the transform block and second coefficients of a first column that is along a second edge of the transform block;
decode, using an entropy decoder, data from an encoded bitstream to obtain, using a first scan order, elements of a first group from the plurality of groups of elements;
(Claim 3. The system of claim 1, wherein the first group includes elements of a first row of the block and elements of a first column of the block.)
determining, using the first group, a second scan order for decoding a second group of coefficients of the transform block, wherein the second group consists of remaining coefficients of the transform block, and wherein the second group does not include any coefficient of the first group; and
determine, based on the elements of the first group, a second scan order for a second group from the plurality of groups of elements;
(Claim 6. The system of claim 1, wherein the second group includes all remaining elements of the block outside of the first group.)
decoding the second group using the second scan order.
and decode, using the entropy decoder, data from the encoded bitstream to obtain, using the second scan order, elements of the second group from the plurality of groups of elements.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,757,411. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/544,244 Claim 1
U.S. Patent No. 10,757,411 Claim 1
A method for decoding a transform block, comprising:
An apparatus for decoding coefficients of a transform block, comprising:
decoding a first group of coefficients of the transform block using a first scan order, wherein the first group consists of first coefficients of a first row along a first edge of the transform block and second coefficients of a first column that is along a second edge of the transform block;
decode, from a compressed bitstream, first coefficients of at least one row of the transform block; decode, from the compressed bitstream, second coefficients of at least one column of the transform block,
(Claim 7. The apparatus of claim 1, wherein the at least one row consists of a top-most row of the transform block.
Claim 8. The apparatus of claim 1, wherein the at least one column consists of a left-most column of the transform block.)
determining, using the first group, a second scan order for decoding a second group of coefficients of the transform block, wherein the second group consists of remaining coefficients of the transform block, and wherein the second group does not include any coefficient of the first group; and
using the first coefficients and the second coefficients, a scan order for decoding the remaining coefficients;
decoding the second group using the second scan order.
decode the remaining coefficients of the transform block using the scan order.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,828. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/544,244 Claim 1
U.S. Patent No. 11,223,828 Claim 1
A method for decoding a transform block, comprising:
An apparatus for decoding coefficients of a transform block, comprising:
decoding a first group of coefficients of the transform block using a first scan order, wherein the first group consists of first coefficients of a first row along a first edge of the transform block and second coefficients of a first column that is along a second edge of the transform block;
wherein the first group consists of first coefficients of a first row along a first edge of the transform block and second coefficients of a first column that is along a second edge of the transform block,
determining, using the first group, a second scan order for decoding a second group of coefficients of the transform block, wherein the second group consists of remaining coefficients of the transform block, and wherein the second group does not include any coefficient of the first group; and
and wherein the second group consists of remaining coefficients of the transform block, the second group not including any of the first coefficients and not including any of the second coefficients;
decoding the second group using the second scan order.
decode the second group using the second scan order.


Claims 2-10 are analogous to claims 2-10 of U.S. Patent No. 11,223,828.

Outstanding application 17/544,244 Claim 11
U.S. Patent No. 11,223,828 Claim 11
An apparatus for coding a transform block, comprising: a processor, the processor configured to execute instructions to:
A method for coding coefficients of a transform block, comprising:
code, as a first group of coefficients, coefficients of a first row and a first column of the transform block using a first scan order,
coding, as a first group, coefficients of a first row and a first column of the transform block using a first scan order;
wherein the transform block comprises the first group of coefficients and remaining coefficients, and wherein the remaining coefficients comprise a remaining first row of coefficients, a remaining first column of coefficients, and other coefficients; and
partitioning the remaining coefficients into a remaining first row and a remaining first column and other coefficients, wherein the at least the subset of the remaining coefficients consists of the remaining first row and the remaining first column;
code at least a subset of the remaining coefficients of the transform block using a second scan order by instructions to:
coding the remaining first row and the remaining first column using the second scan order
code the remaining first row and the remaining first column using the second scan order; and code the other coefficients using a third scan order.
and coding the other coefficients using a third scan order.


Claims 12-17 are analogous to claims 12-17 of U.S. Patent No. 11,223,828.

Outstanding application 17/544,244 Claim 18
U.S. Patent No. 11,223,828 Claim 18
A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations comprising:
A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations comprising instructions to:
coding, as a first group, coefficients of a first row and a first column of a transform block using a first scan order,
code, as a first group, coefficients of a first row and a first column of a transform block using a first scan order,
wherein the transform block comprises the coefficients of the first row, coefficients of the first column, and remaining coefficients, and wherein the remaining coefficients comprise a remaining first row, a remaining first column, and other coefficients;
wherein the transform block comprises the coefficients of the first row, coefficients of the first column, and remaining coefficients; partition the remaining coefficients into a remaining first row and a remaining first column and other coefficients;
coding the remaining first row and the remaining first column using a second scan order, wherein the second scan order is determined using at least a subset of the coefficients of the first row and at least a subset of the coefficients of the first column;
code the remaining first row and the remaining first column using a second scan order, wherein the second scan order is determined using at least a subset of the coefficients of the first row and at least a subset of the coefficients of the first column;
and coding the other coefficients using a third scan order.
and code the other coefficients using a third scan order.


Claims 19-20 are analogous to claims 19-20 of U.S. Patent no. 11,223,828.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The outstanding claims are directed towards the same invention found in U.S. Patent numbers 10,356,411, 10,757,411, and 11,223,828. The reasons for allowance given therein remain valid for the current application. Further consideration of the claimed invention shows that while the prior art does teach very similar subject matter, the examiner has found no teaching or reasonable suggestion in the prior art at the time of effective filing to scan blocks in the manner claimed. For example, see Iizuka 5,767,910 who teaches scanning sub-blocks independently (col. 4 lines 5-14), Ikai et al. 2018/0192076 who teaches changing the scan order during the scanning process (paragraph 0491), and Pu et al. 2016/0100176 who teaches changing the scan direction during the scanning processing (paragraph 0113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421